Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of claims: claims 1-2, 4-5, 7 and 9 are pending.
The amendment filed 2/17 which amends claim 1, and cancels claims 3, 6 and 8 has been entered. Claims 1-2, 4-5, 7 and 9 are drawn into one invention and under examination.

                                               Foreign Priority  
         Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a) - (d) . The certified copy has been filed in parent Application PERU 001274-2017/DIN filed 7/26/2017. Also, this application is a 371 of PCT/PE2018/000015 filed 7/26/2018.  

  Claim Rejections - 35 USC § 112(b)  
 
   The following is a quotation of 35 U.S.C.O 112(b):    
                (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

            Claims 5, is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	
Claim 5 recites “…according to claim 1…in step(e), the diluted alkali is sodium hydroxide…”; however, the step(e) of claim 1 only sets forth treating the fish skin with a citric acid solution but does not disclose the “alkali” nor “sodium hydroxide”. The limitation “the diluted alkali is sodium hydroxide” lacks antecedent basis in claim 1 from which claim 5 depends, which renders the claim 5 indefinite. 
	
            Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-2, 4-5, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Santivanez R.A.R (Thesis for degree Fisheries Engineer (2016, public available date  9/21/2016 ) National Agricultural University, La Molina, pages 1-117
               At pages 32-35 and a scheme at page 32, Santivanez teaches a flowchart showing a process of extraction of gelation from parakeet fish skins comprising steps: 
 cleaning fish skin  and washing the cleaned skin in cold water 10-12 [Symbol font/0xB0]C for 30 minutes to eliminate impurities steps (a) and (b), claim 1 (p.33, sections c and d, and scheme at p.32); 
followed by treatment with NaOH solution of 0.05 M for 6 hrs (10-12 [Symbol font/0xB0]C), then, rinsing the treated skin  with cold water (10-12 [Symbol font/0xB0]C) for 6 hours (claim 4) (p.33-34, section d) (step (c), claim 1), then, rinsing the treated skin with plenty water to neutral pH (pH 7) within pH range 6.8-7.2 (step (d), claim 1) 
 (p.33-34, section d, and scheme at p.32; wherein English translation of pages 33-35 which describe sections (a)-(k) is shown right below). 
3.4.2. Process description
A brief description of the general flowchart was as follows:
a. Raw material
Fresh meatless and scaleless parakeet skins (Coryphaena hippurus)” wherein the “Coryphaena hippurus” is a common dolphinfish were used without meat and without scales, with a length of 81.4 ±2.51 cm and a weight of 99.5 ± 7.50 g (n = 10). These were obtained from residues of the filleting of the Ventanilla Wholesale Fishing Terminal (TPMV) (skins with meat and scales adhered), then the remains of muscle and scales were separated with a knife. The raw material was worked the same day it was obtained, always kept at cold temperatures (10 - 12°C).

b. chopped up
Fresh skins were cut into 1-2 cm squares with a knife. This stage was carried out
in order to obtain the skins reduced to a minimum size that facilitates the
extraction stage due to a greater contact surface between the skins and the medium of extraction.

c. Washed
Skins were washed with cold water (10-12 °C) for 30 min. This operation was performed in order to eliminate impurities and foreign elements that remained from the stages previous.

d. Cleaning
Skins were cleaned by washing in cold 0.05 M sodium hydroxide solution (10–12 °C) for 6 hours, with a change after 3 hours and in a skin: solution of 1:5. The skins were then rinsed with plenty of cold water (10-12 °C) until a neutral pH and finally drained. This stage was carried out in order to facilitate the elimination of the fat present and most of the protein that is not collagen.  At the end of this stage, the skins were left with a higher degree of collagen purity and ready for the extraction stage. These skins were called parakeet skins fish species “Coryphaena hippurus” (not bird) which is set forth in the legend of Figure 10 at page 32 washed with NaOH.

e. Conditioned in acid medium
For this operation and in each treatment, 100 g of skins washed with NaOH were weighed and
placed in containers with a cold solution of 0.025 M citric acid (10 - 12 °C) for 1 hour and in a skin: solution ratio of 1:5. They were then rinsed with plenty of cold water (10 – 12 °C) until obtaining a neutral pH and finally drained. This operation is carried out in order to eliminate the formation of salts, neutralize the pH and facilitate the stage of extraction.

f. Extraction
The extraction was carried out by placing the skins of each treatment in glass containers with a citric acid solution and in a skin: solution ratio of 1:3. Then the containers were placed in a water bath and heated with constant stirring for the extraction of jelly. The extraction conditions were carried out according to three variables of study: temperature (X1), time (X2) and concentration of citric acid (X3) in order to measure two response variables: gel strength (Y1) and protein extraction yield (Y2). The values ​​used for each variable were defined by the surface methodology of response (MSR).:- 

g. Filtered out
The obtained solution was filtered by pouring it through a funnel using a filter.
30 x 35 cm cotton layer with an approximate weight of 40 g. It was done with the purpose
to separate and eliminate the remains of skin and impurities present in the solution.

h. drying
The gelatin in solution was placed in 18 x 12 cm plastic trays with a volume of
50 mL per tray and dried in a forced convection oven at a temperature of
50 °C, until reaching a moisture content of less than 13%. It was carried out as a method of
conservation in order to eliminate the water content of the product to avoid its
deterioration. The presentation of the gelatins after drying was in the form of sheets.

i. Grinding
Gelatin sheets were ground using a blade mill until gelatin was obtained.
powdered. It was carried out with the purpose of having a homogeneous product and 
facilitating the reconstituted from gelatin in water.

J. Packing
Powdered jellies were vacuum packed in high-density polyethylene bags.
using a vacuum sealer. It was carried out with the purpose of conserving and maintaining the
product quality for a longer period of time.

K. Storage
Powdered gelatin samples were stored in refrigeration (4 - 7 °C) for later use.
analysis and/or characterization according to their physicochemical properties.

3.5. EXPERIMENTAL DESIGN
For the evaluation of the effect of certain variables on the gel strength responses
(Y1) and protein extraction yield (Y2), as well as the subsequent determination of
the levels of these variables that optimize the process of obtaining gelatin, was applied
the response surface methodology with a central composite design (CDD) (Gutiérrez
and Rod, 2008).

All statistical analyzes were performed using the Design-Expert version Program
9.0.

           This is followed by treatment with a solution of citric acid 0.025 M  for 1 hour (10-12 [Symbol font/0xB0]C) wherein 0.025 M citric acid is equal to about 0.48 % (MW of citric acid 192.12) (step (e), claim 1) for 1 hour (claim 7), then, rinsing the treated skin  with plenty water to neutral pH (pH 7) within pH range 6.8-7.2-)    and finally the water is drained (step (f), claim 1) (p.34, section e, and scheme at p.32);
	Next, extracting the treated skin with citric acid solution in a ratio of  citric acid to skin of 1:3 and  said solution is subjected to constant stirring (agitation) wherein the extraction was performed at certain temperature, time and concentration of citric acid. —The extraction temperature included  56.8 [Symbol font/0xB0]C  with 0.26 % (w/v) citric acid for the extraction time of 331 minutes to obtain maximum yield of extracted gelatin protein see “Summary” section before page 1, lines 11-13,  Santivanez) which reads on instant  0.2% to 0.3% weight per volume of citric acid and temperature between 55 and 65 [Symbol font/0xB0]C for a time between 260 and 340 minutes set forth in step(g), claim 1 then, filtering the solution containing the extracted skin to remove remaining skin (debris) and impurities (step (h), claim 1) (see p.34, section g); followed by drying the filtered solution at temperature 50 [Symbol font/0xB0]C (step (i), claim 1) (see p.34, section h); and
subsequently, milling (grinding) the obtained gelation from the drying step (step (j), claim 1) (see p.34, section i).
	The above disclosure of Santivanez anticipates claims 1, 2, 4 and 7. 
Regrading claim 5 which recites in step(e), since step(e) of claim 1 (from which claim 5 depends) only recites treating the fish skin with a citric acid solution but does not disclose the “alkali” nor “sodium hydroxide and since step (c) of claim 1 recites “alkali” (see above 112(b) rejection), for examination purpose, the “step(e) in claim 5 is taken to be “step(c). Santivanez teaches that the diluted alkali is sodium hydroxide of 0.05 M (see above discussion of teaching instant step(c) of claim 1 by Santivanez). The 0.05 M NaOH (MW=39.997) is equal to 2 g/1000 ml, i.e., 0.2g /100 ml that is “0.2%”  that is within instant range “0.2 and 2.0% weight per volume (claim 5). The claim is anticipated, if one of them (components of claimed ranges) is in the prior art (see MPEP 2131.03). Thus, claim 5 is rejected.
	In the above-mentioned drying process taught by Santivanez, the drying is performed at temperature of 50 [Symbol font/0xB0]which reads on instant “below 60 [Symbol font/0xB0]C” (claim 9); and thus, claim 9 is rejected.-


The English translation of “Summary” is the following
SUMMARY
The aim of this work was to obtain gelatin from skin of perico (Coryphaena hippurus) and
to characterize their physicochemical properties. Three independent variables under gelatin
extraction conditions were evaluated to optimize the process according to the gel strength
and the protein yield. During optimization the Response Surface Methodology (RSM) was
used to study the effect of independent variables: extraction temperature (X1) (40 – 70 °C),
extraction time (X2) (60 – 400 minutes) and concentration of citric acid (X3) (0,10 – 0,90
%), by applying quadratic models to each response: gel strength (Y1) and protein yield (Y2).
A Central Composite Design (CCD) was performed to fit each response to a second order
model. As a result, the equations that related each response with the independent variables
were obtained: 𝑦̂1 = 391,49 − 32,21 𝑥1 − 11,08 𝑥2 − 14,17 𝑥3 + 9,30 𝑥1𝑥2 − 17,65 𝑥1
2 and 𝑦̂2 = 19,81 + 1,69𝑥1 + 0,49𝑥2 − 0,17𝑥3 − 0,07𝑥1𝑥2 − 0,12𝑥2𝑥3 − 0,44𝑥1
2 −0,32𝑥32. The values of the independent variables used to obtain a gelatin with the maximum
values of the responses were: 56,8 °C (extraction temperature), 331 minutes (extraction time)
and 0,26 % (concentration of citric acid). The gelatin obtained under these conditions had
386,6 gel strength and 20,40 % protein yield. The physicochemical properties of the gelatin
obtained were characterized: the proximal composition was 94.8 % total protein, 0,2 % crude
fat and 1,0 % ash on dry basis; the pH value was 4,90, the viscosity 11.0 cP, the melting
temperature 25.6 °C, the gelling temperature 17.6 °C and the water activity 0,26. The
electrophoretic profile showed the presence of bands corresponding to α-1-chains and α-2-
chains around of 116 kDa and β-chains around of 200 kDa. The contents of proline and
hydroxiproline were 10,74 and 7,90%, respectively. Finally, the yield of the perico (Coryphaena hippurus) skin gelatin was 18.52%.
 
    
Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

  [1]  Claims 1, 5, 7 and 9  are rejected under 35 U.S.C. 103 as being obvious over US Pat. No. 5093474 (‘474), US 20190194460  (‘460), US 20150282508 (‘508), US20090312524 (‘524) and Saputra et al. (Ref “U” cited in PTO-892) as evidenced by US 20120004157 (‘157).
 
Examiner remark: applicant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. (see MPEP 2145(III)).
At col.2, lines 28-51, and ref claims 1-2, 14 and 17, reference ‘474 teaches a method of producing gelatin from fish skin comprising:
         (a) cleaning fish skins with excess water to remove superfluous material (step(a), (b), instant claim 1) (see also, col.3, lines 64-65) at ambient temperature ±10 [Symbol font/0xB0]C; desirably a temperature 15-27 [Symbol font/0xB0]C (col.3, lines 29-32 and ref claim 2 of ‘474) wherein said “with excess water”  would have the similar result of “washing the fish skin with water” in step (b). Considering the 15-27 [Symbol font/0xB0]C  with the ambient temperature ±10 [Symbol font/0xB0]C taught by ‘474, per MPEP statement “that [G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.5, (II)-A). 
         (b) treating the fish skin with dilute aqueous alkali; wherein step (b) can be performed at the ambient temperature ±10 [Symbol font/0xB0]C (col.3, lines 29-31 and ref claim 2 of ‘474) which encompasses 10 -12 [Symbol font/0xB0]C (see above) (step(c), instant claim 1). Regarding constant agitation in step(c) of claim 1, it has been known in the art that the alkaline (NaOH) treatment  extracting gelatin from a fish skin is performed with constant agitation at 10 [Symbol font/0xB0]C  (see [0199] and [0194], ‘460) which is the same field of endeavor as ‘474 wherein agitation during the alkaline treatment is well within purview of one skilled in the art to promote alkaline hydrolysis of intra- and inter-molecular crosslinking present in collagen from which gelatin is produced ([0134], lines 1-4, ‘460). 
(c) washing fish skin with water until the washing water is substantially neutral which reads on “a pH range between 6.8 and 7.2 (step(d), claim 1) (abstract and col.2, lines 35-36, ‘474) because neutral pH has been well known to around pH 7.0 and because ‘474 teaches washing fish skin with water until the washing water is substantially neutral (see col. col.2, lines 35-36) wherein neutral pH is construed as about pH 7. 
         (d) treating with dilute aqueous mineral acid (obviousness of step (e) of claim 1 with regard to  using “a citric acid solution” will be discussed further in the following). Since step d of ‘474 is performed at ambient temperature ±10 [Symbol font/0xB0]C (col.3, lines 29-31 and ref claim 2 of ‘474) which encompasses 10 -12 [Symbol font/0xB0]C (see above) as applied to instant a temperature of 10 to 12 [Symbol font/0xB0]C (step(e), claim 1). Regarding constant agitation in step(e) of claim 1, it has been known in the art that for extracting gelatin comprising step of adding acidic solution to fish skin with constant agitation at 10 [Symbol font/0xB0]C  (see [0202], ‘460) which is the same field of endeavor as ‘474, wherein the constant agitation during adding acid to fish skin is within purview of one skilled in the art to obtain evenly acidified solution of certain acidic pH. 
(e) washing the fish skin from step (d) mentioned above which is taught by ‘474 (which teaches a method of producing gelatin from fish skin) with water until the washing water is substantially neutral which reads on “a pH range between 6.8 and 7.2 (step(f), claim 1) 
because neutral pH has been well known to around pH 7.0. Since the following step (f) of ‘474 requires soaking in citric acid solution (see below), it is obvious to drain water after said washing the fish skin with water as set forth in step(f) of claim 1 because it would have been within knowledge and experience of one skilled in the art to wash the fish skin with water multiple times (since ‘474 has taught “washing the fish skin with the citricacid until the wash water is substantially neutral”, see col.2, lines 43-44, ‘474) as such draining away water from first wash is needed for subsequent wash as applied to instant step (f) of claim 1.  
 (f) treating the fish skin with dilute aqueous citric acid by soaking the skin in citric acid solution for 2 hours (col.4, lines 6-9, ‘474) as applied to the limitation extracting gelatin at an acid pH by mixing the fish skin in citric acid solution in step(g), claim 1; and then (g) washing with water until the washing water is substantially neutral as applied to instant step(e), (f) of claim 1. 
 (h) extracting with water at elevated temperatures not above about 55 [Symbol font/0xB0]C resulted in the washed citric acid treated skin, wherein time for the citric acid treatment is 2 hours (120 minute). 
Also, ‘474 teaches that the extract is then subjected to filtration (step(h), claim 1) (col.4, lines 15-16, ‘474) which necessarily remove skin debris and impurities. After the filtration, the sample is lyophilized, i.e., freeze-drying (step(i), claim 1) to remove water (see col.3, lines 46-50; and col.4, lines 16-17, ‘474). The freeze-drying is performed at temperature below 0 that is below 60 [Symbol font/0xB0]C  as applied to claim 9. 
 Regarding grinding the gelatin in step(j) of claim 1, ‘474 teaches the resulting product can be low bloom gelatin (col.5, line 15). Accordingly, ‘508 teaches that the low bloom gelatin of the proper particle size can be produced by grinding ([0014], line 7-9, ‘508) wherein the low bloom gelatin can be obtained from fish ([0010], lines 1-2, ‘508) and useful as food product (abstract, lines  4-5, ‘508) which is the common subject matter of ‘474 which also teaches that the produced gelatin is suitable for human consumption in food products (ref claim 1 of ‘474. Thus, it would have been prima facie obvious for one skilled in the art to grind the gelatin  (step(f), claim 1) to its final product such as low bloom gelatin suitable for food products for human consumption. 
Yet, ‘474 does not expressly teach the fish skin from genus Coryphaena nor extracting gelatin by mixing the fish skin in citric acid solution of 0.2-0.3% weight  per volume at 55-65 [Symbol font/0xB0]C for 260-340 minutes in step(g) of claim 1.
‘524 teaches that producing gelatin from collagen because gelatin is a derivative of collagen from skin of animals ([0057], lines 1-5; [0058], last 2 lines, 524) such as from the fish species called “mahimahi” ([0061], lines 3 and 9-10, ‘524) which is also known as Coryphaena hippurus (claim 1) evidenced by [0219], lines ,22-23 ‘157). Further, ‘524 teaches that Mahimahi (which is one out of 16 fishes) is a source for obtaining  alpha 1(I) chains and alpha 2(I) chain  heterotrimer of collagen (see ref claims 7, 9 and 10 of ‘524) which is a type I collagen comprising about 80-90% of an animal’s total collagen ([0028], ‘524). Thus, one skilled in the art would have known that fish such as Mahimahi is a good and rich source for  extracting type I collagen from which gelatin is prepared.   Thus, it would have been prima facie obvious for one skilled in the art to produce gelatin from skin of the species of fish Coryphaena hippurus with reasonable expectation of success. It is noted that ‘474 has taught preparing gelatin for fish skin. 
Regarding the limitation of step(g) of claim 1, Saputra teaches extraction of a fish skin gelatin comprising dissolving the skin in a citric acid solution at 55 [Symbol font/0xB0]C  (step(g), claim 1) for 12 hours (see abstract, Saputra). ‘474 has suggested use the citric acid concentration 0.5-6.0% (w/v) (see ref claims 7 and claim 14, step f of ‘474). It is noted that the limitation “citric acid solution in a percentage from 0.2% to 0.3% weight per volume” is considered to be the citric acid concentration from 0.2% to 0.3% (w/v) because instant specification has described the concentration of citric acid from 0.20 to 0.30% (w/v) at page 7 of last paragraph. In addition. ‘474 suggested the time for citric acid treatment is 2 hours that is 120 minutes (col.4, lines 7-9, ‘474). Thus, the prior art range for the citric acid used for producing gelatin is in a range 120 minutes (taught by ‘474) to 720 minutes (12 hours suggested by Saputra). Thus, the prior art references ‘474 together with Saputra suggest the temperature range 120 minutes to 720 minutes for the citric acid treatment of fish skin sample. It is noted that, like Saputra, ‘474 also discloses to extract gelatin from the fish skin at about 55 [Symbol font/0xB0]C (col.2, lines 45-47). 
MPEP states that "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.” (see MPEP 2144.05(I)), and that [G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see MPEP 2144.5, (II)-A). In this case, the prior art range 0.5-6.0% for citric acid concentration (‘474) encompasses instant range 0.20 -0.30%. which is a workable range and can be worked out by routine experimentation by skilled artisan. It is thus obvious for one skilled in the art to determine/choose the suitable range such as 0.2-0.3% for citric acid treatment for producing gelatin from different species of genus Coryphaena fish for producing desired gelatin based on the guidance provided by ‘474 as to the citric acid concentration in the process of producing gelatin with reasonable expectation of success. 
Regarding the time for the citric acid treatment of fish skin with citric acid for 260-340 minutes (step(g) of claim 1, the prior art range “120 -720 minutes” encompass instant range 260-340 minutes. Per MPEP statements above, the instant time range “120-720” minutes can be optimized and worked out through routine experimentation by skilled artisan. It is thus obvious for one skilled in the art to determine or optimize time range such as 260-340 minutes based on the skin material obtained from different species of  genus Coryphaena fish in order to produce desired gelatin product for using in human food products with reasonable expectation of success. 
 Therefore, the combination of references’ teachings render the claims 1 and 9 prima facie obvious.

Regarding claims 5 and 7, ‘474 provides guidance for alkaline treatment of the fish skin for gelatin production is about 2 hours (claim 7) when using sodium hydroxide of 0.2% (w/v) (claim 5) (col.3, lines 66-68, ‘474). It is noted that in light that claim 5 is unclear in recitation “…in step(e), the diluted alkali…”.  Instead, contrary to said recitation, step(e) of claim 1 from which claim 5 depends only sets forth “a citric acid”. Thus, for examination purpose, the “diluted alkali” of claim 5 is taken to refer to step(c) which recited said “diluted alkali”. ‘474 already disclosed the alkaline treatment of the fish skin is performed using 0.2 % (w/v) for 2 hours as applied to claims 5 and 7. 

 [2] Claim 2 is rejected under 35 U.S.C. 103 as being obvious over US Pat. No. 5093474 (‘474), US 20190194460  (‘460), US 20150282508 (‘508), US20090312524 (‘524) and Saputra et al. (Ref “U” cited in PTO-892) evidenced by US 20120004157 (‘157) and US20030170280 (‘280) as applied to claim 1 from which claim 2 depends, and further in view of Ratnasari et al. (2014), Food Publ. Health, 4(3),  140-150), Gudmundsson et al. (J. Food Sci. (1997) 62(1), 37-47), Khiari et al. (Ref “X” cited in PTO-892) and US Pat. No. 6368656 ‘656).

The teaching of claim 1 by the cited references ‘474, ‘460, ‘508, ‘524, Saputra evidenced by ‘157 and ‘280 has been set forth above.
The cited references do not expressly teach the ratio between the fish skin and citric acid solution equal to 1:3 (claim 2).
‘474 however has taught using 50g of fish skin for gelatin extraction    (see col.3, line 64, ‘474) and have disclosed using the citric acid concentration of about 0.5% to about 6.0 % wt/vol (col. 3, lines 40-41, ‘474). 

Gudmundsson teaches using  7 liters of 1.4% citric acid (w/v) to treat  1 kg of fish skin (p.37, last paragraph, lines 11-2 and right col., line 7-8) which is the common subject matter of ‘474.  This gives the ratio of  fish skin 1000g (weight) to 7000 ml of citric acid (volume) is 1:7.
Ratnasari et al. teach  gelatin extraction from the fish skin with 1% citric acid, the ratio of fish skin to citric acid can be 1:3 (see section 2.2.3 “Citric acid-skin extraction”, lines 1-3, Rstnassri).
The cited references do not expressly teach the ratio between the fish skin and citric acid solution equal to 1:3 weight by volume (claim 2), wherein the ratio is construed as weight (gram) of fish skin to volume (ml) of citric acid.

The prior art  ratios of 1:14 (‘474) or 1:7 (Gudmundsson) or the 1:3 (Ratansari) ratio of fish skin to citric acid and the concentration of citric acid used vary in the prior art as seen from the above three reference teachings.   However, choosing different amount of weight of fish skin extracted by certain volume of 1% citric acid  (‘474) or 1.4% citric acid (Gudmundsson) is within purview of one skilled in the art. In light of MPEP 2144.5 (II)(A) statement “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”,  in this case,  the “ratio” of 1:3 (claim 2) is considered to be a condition which can be optimized and worked out by routine experiment carried out by one of ordinary skill in the art by using appropriate volume of the citric acid in order to extract desired amount of gelatin from fish skin. Thus, it would have been prima facie obvious for one skilled in the art to use a  citric acid concentration of anywhere from 0.2%-0.3% citric acid for extraction of gelatin from fish skin with the ratio of fish skin (weight) to citric acid (volume) of 1:3 with reasonable expectation of success.  One of skill in the art would be motivated to do so in order to make it efficient and economical with respect to the use of citric acid and get the best extraction possible.  One of ordinary skill in the art would have a reasonable expectation of success since there are various ratios offered in the art  and best combination can be arrived at using the data from these publications.
   
Regarding the limitation “constant agitation” set forth in claim 2, it has been known in the art that citric acid is more efficient than other organic acid such as tartaric acid  in term of swelling capacity of fish skin (p.15, last para, lines 5-6, Khiari) which is the same field endeavor as ‘474 and ‘656. In addition, Khiari has suggested that the acidic treatment with citric acid is done under continuous agitation at a fixed agitation speed (see p.5, section “Extraction of gelation”, lines  1-4 and 12-13, Khiari); said continuous agitation under said fixed agitation speed reads on instant “constant agitation” in claim 2.  Furthermore, ‘656 teaches that benefit of agitation during extraction of gelatin from fish skin (which is the common subject matter of ‘474) that immersing fish skins in acid bath or solution with agitation causes them to swell and assist the removal of undesirable compounds (col.2, lines 66-67, and abstract, ‘656). 
Thus, based on the combined teachings of the cited references, it would have been prima facie obvious for one skilled in the art to mix the citric acid solution with the fish skin with constant agitation (‘656, Khiari) for the efficient extraction/isolation of desired gelatin with high quality (‘474), wherein using citric acid allows for the swelling the skin tissue thereby promoting removal of unwanted impure materials (‘656) [advantage] so as to produce desired gelatin with high quality with reasonable expectation of success.  

 [3] Claim 4 is rejected under 35 U.S.C. 103 as being obvious over US Pat. No. 5093474 (‘474), US 20190194460  (‘460), US 20150282508 (‘508), US20090312524 (‘524) and Saputra et al. (Ref “U” cited in PTO-892) evidenced by US 20120004157 (‘157) and US20030170280 (‘280) as applied to claim 1 from which claim 4 depends, and further in view of Shukor N.B.  (Ref “V” cited in PTO-892) and US 20140228437 (‘437). 


The teaching of claim 1 by the cited references ‘474, ‘460, ‘508, ‘524, Saputra evidenced by ‘157 and ‘280 has been set forth above.
The cited references do not expressly teach the agitation time range 6-8 hours in claim 4, wherein the time- refers to step(c) of claim 1 from which claim 4 depends; said step (c) is directed to the alkaline treatment of the fish skin with a diluted alkali solution.
However, ‘474 provided guidance for alkaline treatment of the fish skin  for gelatin production- is about 2 hours (col.3, lines 66-68, ‘474).
Shukor has taught extraction of gelatin from fish skin comprising alkaline treatment of the fish skin (see page vi) which is the same endeavor as ‘474, and teaches the extraction time at alkaline  (pH 12) for 6, 8 10 and 12 hours related to extracted gelatin protein with desired protein solubility (see Table 4.2 at page 20).  Table 4.2 shows that at 10 hour, the gelatin extraction in alkaline solution of pH 12 results in high soluble   than at 6 hour and 8 hours. The reason of producing the extracted gelatin with relatively high solubility is to produce soluble gelatin protein.  Since water soluble gelatin (i.e., high solubility) has extensive uses in food, pharmaceutical and photographic industries (col.1, lines16-18, ‘474), it would have been prima facie obvious for one skilled in the art before the effective filing date of the claimed invention to optimize the time (e.g., 6 or 8 hours) of the alkaline treatment of fish skin in order to obtain desired water soluble gelatin which has been known to be useful in pharmaceutical formulation in form of soft gelatin capsule  ([0010], lines -18 and abstract, ‘437)  in addition to its usefulness in food and pharmaceutical applications (see above). Thus, one skilled in the art would have readily modified the process of ‘474 by extending alkaline treatment from 2 hours to 6 or 8 hours as suggested by Shukor in order to obtain water soluble gelatin useful in the making the pharmaceutical formulation for  “soft gelatin capsule” (see above) with reasonable expectation of success. 


                                          Conclusion
	  No claims are allowed.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU, Ph.D whose telephone number is (5710272-0949.  The examiner can normally be reached on M-F 8:30 am – 5:30 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samuel Wei Liu/ 				Patent Examiner, Art Unit 1656

/MANJUNATH N RAO/Supervisory Patent Examiner, Art Unit 1656